Citation Nr: 1530799	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for lumbar strain and, if so, whether service connection for a back disorder is warranted. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neck condition and, if so, whether service connection is warranted.

3.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Lawrence Scott Kibler, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to August 1981.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2012, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is of record.  Subsequently, he requested a hearing before the Board in connection with his appeal; however, in a February 2015 statement, the Veteran withdrew his request for a hearing.  See 38 C.F.R. 
§ 20.704(e) (2014).    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  In a final rating decision issued in July 2007, the AOJ denied service connection for a neck condition and determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for lumbar strain; the Veteran did not initiate an appeal of the AOJ's decision within one year, nor was any new and material evidence received within a year.

2.  Additional evidence received since the AOJ's June 2007 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claims for service connection for a neck condition and lumbar strain, and raises a reasonable possibility of substantiating the claims.

3.  Resolving all doubt in the Veteran's favor, degenerative changes of the lumbar spine are the result of a fall during his military service.

4.  Resolving all doubt in the Veteran's favor, cervical spondylosis is the result of a fall during his military service.

5.  Resolving all doubt in the Veteran's favor, sleep apnea is caused by cervical spondylosis. 


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied service connection for a neck condition and determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for lumbar strain is final.  38 U.S.C.A. §§ 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007) [(2014)].

2.  New and material evidence has been received to reopen a claim for service connection for a neck condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).

3.  New and material evidence has been received to reopen a claim for service connection for lumbar strain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).

4.  The criteria for service connection for degenerative changes of the lumbar spine are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for cervical spondylosis are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's previously denied claims and grant service connection for degenerative changes of the lumbar spine, cervical spondylosis, and sleep apnea herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

I.  Application to Reopen Previously Denied Claims

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. 
§ 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, an August 1982 rating decision, the AOJ denied service connection for a back injury described as possible pars interarticularis defect L5.  At that time, the Veteran's service treatment records, June 1982 examination and X-ray reports, and lay statements regarding a fall down stairs were of record.  The AOJ discussed the June 1982 X-ray of the lumbar spine that showed there might be a defect in the pars interarticularis of L5 on the left with nod displacement of L5 on S1, and that the spine was otherwise unremarkable.  The AOJ also discussed oblique films of the lumbosacral spine which did not show a defect in the pars interarticularis of the 5th lumbar vertebra and noted that there was no evidence of spondylolysis.  The AOJ determined that the Veteran's low back complaints were not related to service.  In August 1982, the Veteran was advised of the rating decision and his appellate rights.  He did not file a notice of disagreement and no further communication or new and material evidence regarding his claim of entitlement to service connection for the low back disorder was received within one year of notification of the decision.  Therefore, the August 1982 rating decision became final.  
 
In a December 1994 rating decision, the AOJ again denied service connection for a low back condition.  At the time of the December 1994 rating decision, the same evidence reviewed in August 1982 was of record.  The Veteran also added statements dated in November 1993 and January 1994 from Dr. R.V. which indicated that the Veteran had a lumbar strain with limited motion of the back.  The AOJ denied the claim for service connection on the basis that the evidence did not establish that a current low back condition was related to the acute and transitory back injury in service, and that continuity of treatment had not been shown.  In January 1995, the Veteran was advised of the rating decision and his appellate rights.  He did not file a notice of disagreement and no further communication or new and material evidence regarding his claim of entitlement to service connection for the low back disorder was received within one year of notification of the decision.  Therefore, the December 1994 rating decision became final.  

Thereafter, the Veteran filed another claim for service connection of the low back disorder.  He claimed the same symptoms that were previously considered in the August 1982 and December 1994 denials.  In June 2007, the AOJ denied the claim for lumbar strain finding that no new and material evidence had been added to the record.  At that time, additional post-service treatment records were of record, including treatment records that documented low back pain that radiated into the right leg and limited forward flexion, as well as a work-related accident in September 2002.  The AOJ determined that evidence was sufficient to establish a current disability but insufficient to establish a link to service and the claim was denied for lack of new and material evidence.  In July 2007, the Veteran was advised of the rating decision and his appellate rights.  He did not file a notice of disagreement and no further communication or new and material evidence regarding his claim of entitlement to service connection for the low back disorder was received within one year of notification of the decision.  Therefore, the July 2007 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007) [(2014)].

In the aforementioned June 2007 rating decision, the AOJ also denied service connection for a neck condition.  At the time of the June 2007 rating decision, the Veteran's service treatment records, service personnel records, post-service VA treatment records, and lay statements regarding a fall in service were of record.  The AOJ determined that the Veteran's cervical spine disorder was not related to service.  In July 2007, the Veteran was advised of the rating decision and his appellate rights.  He did not file a notice of disagreement and no further communication or new and material evidence regarding his claim of entitlement to service connection for the neck disorder was received within one year of notification of the decision.  Therefore, the July 2007 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007) [(2014)].

Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the evidence received since the time of the AOJ's July 2007 rating decision includes, in pertinent part, private medical opinions dated in January 2010 (Dr. M.V.), March 2010 (Dr. L.F.), a supplemental opinion from Dr. M.V. dated in July 2012, a buddy statement from S.W. dated in June 2009, and a November 2006 MRI report diagnosing cervical spondylosis, bilateral neural foraminal stenosis at C4-C5, C5-C6, and C6-C7, and central stenosis with cord compression at C5-C6 and C6-C7, and DRO hearing testimony in July 2012.  The private medical opinions all address the relationship between a fall in service and the Veteran's claimed lumbar spine and cervical spine disorders.  The statement from S.W. and the DRO hearing testimony provide more details regarding the fall in service.  The new evidence raises questions of whether the Veteran's diagnosis of degenerative changes of the lumbar spine, as well as cervical spondylosis, may be related to a fall in service.  This evidence was not before adjudicators when the Veteran's claims were last denied in July 2007, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claims for service connection for the claimed low back and cervical spine disorders, and raises a reasonable possibility of substantiating the claims.  

Given the new and material evidence of record received following the June 2007 decision, the claims for service connection for lumbar strain and a neck condition are reopened.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	A.  Back and Neck Disorders

Here, the medical evidence of record indicates that the Veteran has degenerative changes in the lumbar spine (see June 1993 X-ray) as well as cervical spondylosis, bilateral neural foraminal stenosis at C4-C5, C5-C6, and C6-C7, and central stenosis with cord compression at C5-C6 and C6-C7 (private MRI report November 2006).  Thus, the Board finds that the first element of service connection, a current disability, has been met with respect to the low back and cervical spine claims.  

Next, the Board finds that the Veteran had an in-service injury when he fell down stairs carrying a heavy cruise-box.  The Veteran has offered written statements, as well as sworn testimony during a DRO hearing, detailing the event.  In a June 2011 letter, he described falling backwards down the stairs with a cruise-box in his arms.  He reported that when he landed at the bottom of the stairs, the cruise-box was on top of him and he was pinned against the back of the stairwell and unable to get up because of the pain.  He reported that he was carried out by an ambulance.  He reported substantially the same facts during the July 2012 DRO hearing.  He has also submitted a letter from a fellow sailor who witnessed the event.  See letter from S.W. wherein S.W. reported that by the way the Veteran hit, he thought the Veteran had broken his neck and back.  The Board finds the Veteran's and S.W.'s statements to be competent the reported observations came to them through their senses.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds their statements to be credible particularly in light of service treatment records which document treatment for low back pain and strain in June 1981.  The Veteran explained during the DRO hearing that the reason the service treatment records only documented the low back pain was because, at the time, the low back hurt worse than his neck and "when you have multiple injuries, the one that hurts the most is the one you scream about."  The Board finds his explanation to be credible. 

Consequently, the remaining inquiry is whether the Veteran's current disabilities are related to such in-service incident.  In this regard, there is evidence of record that weighs in favor of, and against, the claims.    

Weighing in favor of the claim is a January 2010 private opinion from Dr. M.V. which states that Dr. M.V. had treated the Veteran since 1989 for conditions related to the neck and back.  Dr. M. noted that he had carefully reviewed military medical records and associated documents which show that the Veteran was treated for low back and neck pain while in the military and subsequently since then.  Based on such review, Dr. M.V. opined that he feels confident that the Veteran's "back and neck conditions are more likely than not related to injuries sustained while in the service as a navy crewman."  

A March 2010 private opinion from Dr. L.F. is also of record.  Dr. L.F. noted that he evaluated the Veteran and reviewed service treatment records which reflect low back pain.  Dr. L.F. opined that "within a reasonable degree of medical certainty" the Veteran's lower back condition is more likely than not (probability greater than 50%) at least partially related to service connected injuries.  Dr. L.F. also noted that the Veteran's condition was made worse by the motor vehicle accident he suffered in 2002. 

Further, a July 2012 private opinion from Dr. M.V. reiterates the opinion rendered in January 2010 and adds that "the records show that there has been increasing amount of degeneration of the cervical discs since discharge from the military.  It is common for cervical spine injures of his type to grow worse over time and evolve into his current condition."

Also of record are written statements regarding the Veteran's observations of continuity of low back and neck symptoms since service as well as a letter from his wife, who is a registered nurse, regarding her observations of his back and neck pain since service.  Specifically, the Veteran's wife reported that she could not remember a time where her husband was free of neck and back pain.  She also reported observations that she remembers her husband complaining of neck and back pain shortly following service and that she remembers rubbing his neck and back to ease his pain as well as giving him heading pads.  She reported purchasing multiple heating pads for their house for use by the Veteran.  She reported observing him lying on the couch with his heating pads under his neck and back while studying in college, in 1981-1983.   She also reported that the Veteran began to seek chiropractic treatment in the mid-1980s and that, even with treatment, he had trouble getting out of bed and she would have to help him.  She also reported remembering having to drive her husband to (work-related) sales appointments for a few months in the early 1990's and that she would sometimes have to carry his brief cases and sales material for him, due to his neck and back pain.  The Board finds the Veteran's and his wife's statements to be competent as they are observations came to them through their senses.   See Layno, supra.  Moreover, the Board finds their statements to be credible in light of the fact that the Veteran's wife is also a registered nurse and there are statements from medical professionals indicating contemporaneous treatment for back and neck complaints.   

Weighing against the claim is a January 2010 VA examination report.  After a review of the record, an interview with the Veteran, and a physical examination, the VA examiner opined that the Veteran's low back and cervical spine disabilities were less likely than not a result of any injury sustained in service.  The examiner noted that the Veteran's January 1982 self-review of systems was negative for recurrent low back pain.  The examiner also highlighted the fact that the Veteran had an intervening motor vehicle accident in 2002.  However, in rendering the opinion, the VA examiner did not address the post-service treatment records dated prior to 2002 that also documented back and neck complaints.  Similarly, the examiner did not discuss the Veteran's contentions regarding continuity of symptomatology since service that are found in written statement as well as by virtue of the Veteran's prior claims for service connection of a low back disorder, all which occurred prior to the 2002 motor vehicle accident.

The Board acknowledges that the Veteran reinjured his back and neck in a motor vehicle accident in 2002; however, the January 2010 letter from Dr. M.V. indicates that the accident exacerbated the back and neck injuries that were already in existence and that such back and neck disabilities are due to service.  Further, the July 2012 letter from Dr. M.V. discussed cervical spine disabilities and how it is typical for cervical spine disabilities such as the Veteran's to worsen over time.  

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current lumbar and cervical spine disorders are related to his military service.  All of the medical opinions were proffered by medical professionals with the requisite knowledge to offer a nexus opinion.  However, the Board finds that the January 2010 VA opinion does not address lay evidence or post-service treatment records, regarding low back and neck symptomatology since service, specifically prior to the intervening motor vehicle accident in 2002.  In contrast, Dr. M.V., after considering the Veteran's medical history as well as regularly treating the Veteran for his low back and cervical spine disabilities since 1989, opined that the Veteran's low back and cervical spine disabilities are related to the injury sustained in service.  Dr. M.V. also considered the 2002 motor vehicle accident in rendering the opinion.  Therefore, the Board finds that, resolving all doubt in favor of the Veteran, degenerative changes of the lumbar spine and cervical spondylosis are caused by events in service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

It light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that degenerative changes of the lumbar spine and cervical spondylosis are related to his military service.  Consequently, service connection for such disorders is warranted.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102; Gilbert, supra.

      B.  Sleep Apnea

With respect to the Veteran's claim of entitlement to service connection for sleep apnea, the Board notes that the Veteran initially sought service connection on a direct basis, but in August 2010 he submitted a statement contending that his sleep apnea is caused or aggravated by his neck and/or back disorder(s).  As will be discussed herein, while the evidence does not support a grant of service connection on a direct basis, it is in favor of a finding that the Veteran's service-connected cervical spondylosis caused his sleep apnea.  Therefore, the Board will proceed with adjudication on the basis of secondary service connection only.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Specifically, with regard to the direct aspect of the Veteran's service connection claim, the Board finds that there is not adequate evidentiary support for a grant on such basis.  In this regard, the only competent medical opinion that addresses direct service connection is a January 2010 private medical opinion from Dr. M.V. who indicated that it was at least as likely as not that the Veteran had signs of sleep apnea beginning in 1980.  Dr. M.V. noted that there were no medical records of a diagnosis of sleep apnea in service but there was evidence of symptoms and signs of sleep apnea.  Unfortunately, Dr. M.V. did not indicate what those signs and symptoms were.  The Board acknowledges the Veteran's statements as well as his buddy letter from E.Y., indicating that he snored and that E.Y. had to wake him on numerous occasions and tell him to wake up and breathe, when E.Y. would hear the Veteran gasp or seem to stop breathing, in service.  However, there is no indication that E.Y. has any medical training or that the reported observations were actually of sleep apnea events.  Thus, without a medical opinion that puts together all of the claimed in-service symptoms with the present sleep apnea diagnosis, there is not a sufficient medical nexus opinion.  Further, sleep apnea is not a disorder that may be granted service connection on the basis of continuity of symptomatology.  See Walker, supra.  

However, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claim in September 2008, the amended regulations apply.  Such provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2014).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the evidence of record establishes that the Veteran has a current diagnosis of sleep apnea.  See August 2010 and July 2012 letters from Dr. C.M. as well as a June 2010 VA sleep study report.  Thus the first element for secondary service connection, a current disability, has been met. 

As the Board is herein granting the claim for service connection for cervical spondylosis, the second element, requiring a service-connected disability, has been met.  The remaining question is whether the evidence of record establishes that the Veteran's sleep apnea is caused or aggravated by his service-connected cervical spondylosis.    

In this regard, a January 2010 private medical opinion from Dr. M.V. noted that it was at least as likely as not that the Veteran's back and neck conditions were contributing to his sleep apnea.  However, he did not provide a rationale for his opinion.  

Thereafter, an August 2010 private medical opinion from Dr. C.M. noted the physician's impression that the Veteran's cervical disk disease more likely than not had significant contribution to his sleep apnea.  Further, in a July 2012 private medical opinion, Dr. C.M. noted that, after a thorough evaluation based upon review of the Veteran's service treatment records and other treatment records, it was determined that the Veteran's sleep apnea in large part was secondary to his cervical disc disease.  Dr. C.M. opined that it is as likely as not that the Veteran's cervical neck injuries are causing his obstructive sleep apnea.  Dr. C.M. explained that he based the opinion on his experience that prior neck trauma and the development of abnormal angles of the cervical spine contribute and cause sleep apnea.  

There is no medical opinion to refute Dr. C.M.'s opinion.  The Board has no reason to reject Dr. C.M.'s opinion as he has expressed rationale for the opinion. 

It light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that sleep apnea is caused by cervical spondylosis.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. 5107(b);  38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim for service connection for lumbar strain is reopened.

New and material evidence having been received, the claim for service connection for a neck condition is reopened.

Service connection for degenerative changes of the lumbar spine is granted. 

Service connection for a cervical spondylosis is granted. 

Service connection for sleep apnea is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


